Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 1 of 17 PageID# 338



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


 ANTONIO TYRONE JONES,

        Plaintiff,

 v.                                                                    Civil Action No. 3:19CV310

 NAPHCARE MEDICAL DEPARTMENT, et al.,

        Defendants.


                                     MEMORANDUM OPINION

        Antonio Tyrone Jones, a Virginia inmate proceeding pro se and in forma pauperis, filed

 this 42 U.S.C. § 1983 action. 1 Jones alleges that, while he was incarcerated at the Virginia

 Beach Correctional Center (“VBCC”), the Defendants 2 mismanaged the medical care of his




        1
            The statute provides, in pertinent part:

                Every person who, under color of any statute . . . of any State . . . subjects,
        or causes to be subjected, any citizen of the United States or other person within
        the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an action
        at law . . . .

 42 U.S.C. § 1983.
        2
           The Defendants named by Jones in his Complaint are: NaphCare Medical Department;
 Dr. Jamaludeen, M.D., a physician at VBCC; Mrs. Cartwright, a physician’s assistant at VBCC;
 Ms. Parrish, the “Medical Supervising Deputy” at VBCC; Yvonne Floyd, a nurse at VBCC;
 A. Owens, a deputy at VBCC; and A. Swenson, a grievance coordinator at VBCC. (ECF No. 1,
 at 1–3.) The Court previously dismissed Defendant Owens from this action because Jones failed
 to mention Owens in the Complaint. (ECF No. 14.) By Memorandum Opinion and Order
 entered August 31, 2020, the Court dismissed Defendants NaphCare, Floyd and Swenson due to
 Jones’s failure to timely serve them, as required by Federal Rule of Civil Procedure 4(m).
 Further, the “Ms. Parrish” named in the Complaint is actually Brandi Parris, a Corporal at the
 VBCC. (ECF No. 22.) Going forward, the Court will refer to Cpl. Parris by her name.
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 2 of 17 PageID# 339



 hernia and related administrative issues. (ECF Nos. 1, at 5; 1–1, at 2–6.) 3 The Court construes

 the remaining claims contained in Jones’s unverified Complaint, 4 as alleging three purported

 violations of the Eighth Amendment: 5

        Claim One:      Dr. Jamaludeen acted with deliberate indifference to Jones’s serious
                        medical needs when he failed to provide proper medical care for Jones’s
                        hernia. (ECF Nos. 1, at 5; 1–1, at 2–6.)

        Claim Two:      Physician’s Assistant Cartwright (“PA Cartwright”) acted with deliberate
                        indifference to Jones’s serious medical needs when she failed to provide
                        proper medical care for Jones’s hernia. (Id.)

        Claim Three: Cpl. Parris acted with deliberate indifference to Jones’s serious medical
                     needs when she failed to “fast-track” Jones’s transfer to the Virginia
                     Department of Corrections (“VDOC”), so that he could receive surgery for
                     his hernia on an expediated basis. (ECF No 1–1, at 6.)

        This matter comes before the Court on two Motions for Summary Judgment. Cpl. Parris

 filed a Motion for Summary Judgment (the “Parris Motion,” ECF No. 22), and Dr. Jamaludeen

 and PA Cartwright jointly filed a second Motion for Summary Judgment (the

 “Jamaludeen/Cartwright Motion,” ECF No. 36). Jones has responded to each Motion for

 Summary Judgment. (ECF Nos. 35, 45.) Dr. Jamaludeen and PA Cartwright replied. (ECF




        3
         The Court employs the pagination assigned to the parties’ submissions by the CM/ECF
 docketing system. The Court corrects the punctuation, spelling, and capitalization and omits the
 emphasis in quotations from the parties’ submissions.
        4
            Jones utilized the Court’s form complaint for civil rights cases under 42 U.S.C. § 1983
 in initiating this action. (ECF No. 1.) In it, he was instructed: “[i]f you intend to allege several
 related claims, number and set forth each claim in a separate paragraph.” (Id. at 5.) Jones did
 not comply. Rather, over the course of six pages, Jones laid out his claims in one rambling, and
 at times incoherent, narrative, which begins in his Complaint (ECF No. 1), and spills over into an
 attachment (ECF No. 1–1). Despite Jones’s failure to follow the instructions on the form and
 delineate between claims, the Court has reviewed the allegations in both documents.
        5
         “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
 unusual punishments inflicted.” U.S. CONST. AMEND. VIII.

                                                  2
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 3 of 17 PageID# 340



 No. 46.) For the reasons stated below, both the Jamaludeen/Cartwright Motion and the Parris

 Motion for Summary Judgment will be GRANTED.

                               I. Standard For Summary Judgment

        Summary judgment must be rendered “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a). The party seeking summary judgment bears the responsibility of informing the

 Court of the basis for the motion and identifying the parts of the record which demonstrate the

 absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

 (1986). “[W]here the nonmoving party will bear the burden of proof at trial on a dispositive

 issue, a summary judgment motion may properly be made in reliance solely on the pleadings,

 depositions, answers to interrogatories, and admissions on file.” Id. at 324 (internal quotation

 marks omitted). When the motion is properly supported, the nonmoving party must go beyond

 the pleadings and, by citing affidavits or “‘depositions, answers to interrogatories, and

 admissions on file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” Id.

 (quoting former Fed. R. Civ. P. 56(c), (e) (1986)).

        In reviewing a summary judgment motion, the Court “must draw all justifiable inferences

 in favor of the nonmoving party.” United States v. Carolina Transformer Co., 978 F.2d 832, 835

 (4th Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). However, a

 mere “scintilla of evidence” will not preclude summary judgment. Anderson, 477 U.S. at 251

 (quoting Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)). “[T]here is a

 preliminary question for the judge, not whether there is literally no evidence, but whether there is

 any upon which a jury could properly proceed to find a verdict for the party . . . upon whom the

 onus of proof is imposed.” Id. (quoting Munson, 81 U.S. at 448). Additionally, “Rule 56 does

 not impose upon the district court a duty to sift through the record in search of evidence to

                                                   3
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 4 of 17 PageID# 341



 support a party’s opposition to summary judgment.” Forsyth v. Barr, 19 F.3d 1527, 1537 (5th

 Cir. 1994) (quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (5th Cir. 1992)).

        In support of their Motion for Summary Judgment, Dr. Jamaludeen and PA Cartwright

 have submitted: (1) Dr. Jamaludeen’s declaration (Mem. Supp. Mot. Summ. J. Ex. A

 (“Jamaludeen Decl.”), ECF No. 37–1); (2) PA Cartwright’s declaration (id. Ex. B (“Cartwright

 Decl.”), ECF No. 37–2); (3) copies of Jones’s medical records (“Medical Records,” id. Ex. C,

 ECF Nos. 37–3 through 37–4); and, (4) supplemental copies of Jones’s medical records (Reply

 Br. Ex. A (“Supplemental Medical Records,” ECF No. 46–1). In support of her Motion for

 Summary Judgment, Cpl. Parris has submitted: (1) her own affidavit (Mem. Supp. Mot. Summ.

 J. Ex. 1 (“Parris Aff.”), ECF No. 23–1); and, (2) a copy of Jones’s April 8, 2019, Medical Record

 (“4/8/19 Medical Record,” id. Ex. 2, ECF No. 23–2).

        At this stage, the Court must assess whether Jones “has proffered sufficient proof, in the

 form of admissible evidence, that could carry the burden of proof of his claim at trial.” Mitchell

 v. Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993) (emphasis added). As a general rule, a

 non-movant must respond to a motion for summary judgment with affidavits or other verified

 evidence. Celotex Corp., 477 U.S. at 324. A verified complaint is “the equivalent of an

 opposing affidavit for summary judgment purposes.” World Fuel Servs. Trading, DMCC v.

 Hebei Prince Shipping Co., 783 F.3d 507, 516 (4th Cir. 2015) (internal quotation marks omitted)

 (citation omitted). However, Jones’s Complaint was not notarized, 6 nor were its contents sworn


        6
          A document can be notarized in two primary ways: through an acknowledgment or a
 jurat. An acknowledgment is used to verify a signature and to prove that an instrument was
 executed by the person signing it, whereas a jurat is evidence that a person has sworn to the truth
 of the contents of the document. In an acknowledgment, unlike a jurat, the affiant does not
 swear under oath nor make statements under penalty of perjury. See Strong v. Johnson, 495 F.3d
 134, 140 (4th Cir. 2007) (explaining that jurat uses words “subscribed and sworn” and
 demonstrates an oath was rendered); Goode v. Gray, No. 3:07cv189, 2009 WL 255829, at *2 n.6
 (E.D. Va. Feb. 3, 2009).

                                                  4
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 5 of 17 PageID# 342



 to “under penalty of perjury.” As such, Jones’s Complaint fails to constitute admissible

 evidence. United States v. White, 366 F.3d 291, 300 (4th Cir. 2004).

        The responses that Jones filed to both the Jamaludeen/Cartwright and the Parris Motions

 suffer from similar deficiencies. The Court previously warned Jones that:

                [T]he Court will not consider as evidence in opposition to any
                motion for summary judgment a memorandum of law that is sworn
                to under penalty of perjury. Rather, any verified allegations must be
                set forth in a separate document titled “Affidavit” or “Sworn
                Statement,” and reflect that the sworn statements of fact are made
                on personal knowledge and that the affiant is competent to testify on
                the matters stated therein. See Fed. R. Civ. P. 56(c)(4).

 (ECF No. 14, at 2.) Jones did not comply with this directive in responding to either the

 Jamaludeen/Cartwright Motion or the Parris Motion.

        Regarding the Jamaludeen/Cartwright Motion, Jones responded by filing a document he

 called “BRIEF IN OPPOSITION TO DEFENDANTS MOTION AND MEMORANDUM IN

 SUPPORT FOR SUMMARY JUDGMENT, AND DECLARATION AND BRIEF IN

 SUPPORT OF SUMMARY JUDGMENT IN PLAINTIFF’S FAVOR.” (ECF. No. 45.) Jones’s

 brief is comprised of: (1) his arguments against summary for judgment for Dr. Jamaludeen and

 PA Cartwright; and, (2) his arguments for summary judgment in his favor, despite the fact that

 he did not file a cross-motion for summary. His filing does not include a “separate document

 titled ‘Affidavit’ or ‘Sworn Statement’” (ECF No. 14, at 2 (emphasis added)), nor does it include

 a jurat, or any other indication that it was ever sworn to before a notary. Moreover, Jones failed

 to sign his brief “under penalty of perjury.” Consequently, Jones’s response brief to the

 Jamaludeen/Cartwright Motion fails to constitute admissible evidence. White, 366 F.3d at 300.

        Along with his brief, Jones included various unauthenticated exhibits that he references

 throughout his response. (See ECF 45–1.) For documents to be considered at the summary

 judgment stage, they “must be authenticated by and attached to an affidavit that meets the

                                                  5
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 6 of 17 PageID# 343



 strictures of Rule 56.” Campbell v. Verizon Va., Inc., 812 F. Supp. 2d 748, 750 (E.D. Va. 2011)

 (internal quotation marks and citation omitted). Because Jones did not satisfy these

 requirements, the Court may not consider the unauthenticated exhibits that Jones attached to his

 response brief. Orsi v. Kirkwood, 999 F.2d 86, 92 (4th Cir. 1993) (citation omitted) (“[i]t is well

 established that unsworn, unauthenticated documents cannot be considered on a motion for

 summary judgment”).

        Regarding the Parris Motion, Jones responded by filing a single document that he called

 “SWORN STATEMENT IN REPONSE TO DEFENDANT PARRISH MOTION FOR

 SUMMARY JUDGMENT.” (ECF. No. 35.) Notwithstanding the name Jones ascribed to his

 pleading, this document is not a sworn statement. Here again, Jones failed to swear to the

 contents of his pleading under penalty of perjury. Jones’s brief fails to include a jurat or any

 other indication that this document was ever sworn to before a notary. Simply put, Jones’s

 perfunctory inclusion of the words “sworn statement” in the title does not transform this

 document into an affidavit or a verified statement, as required under Federal Rule of Civil

 Procedure 56. Consequently, Jones’s response to the Parris Motion does not constitute

 admissible evidence. White, 366 F.3d at 300.

        In sum, Jones failed to cite to any evidence that he wishes the Court to consider in

 opposition as neither Jones’s Complaint, nor his responses to the Parris and

 Jamaludeen/Cartwright Motions and attachments thereto, constitute admissible evidence for

 purposes of summary judgment. See Fed. R. Civ. P. 56(c)(3) (emphasizing that “[t]he court need

 consider only the cited materials” in deciding a motion for summary judgment). Jones’s failure

 to present evidence to counter either the Parris or Jamaludeen/Cartwright Motions permits the

 Court to rely solely on said submissions in deciding the Motions for Summary Judgment. See



                                                  6
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 7 of 17 PageID# 344



 Forsyth, 19 F.3d at 1537; Fed. R. Civ. P. 56(c)(3) (“The Court need only consider the cited

 materials . . . .”).

         In light of the foregoing principles and submissions, the following facts are established

 for the purposes of the Motion for Summary Judgment. All permissible inferences are drawn in

 favor of Jones, the nonmovant.

                                II. Summary of Uudisputed Facts

         Dr. Jamaludeen works as the medical director at the VBCC and has held that position

 since January 1, 2001. (Jamaludeen Decl. ¶ 1.) Jones was incarcerated at VBCC between April

 28, 2018, and June 14, 2019. (Id. ¶ 2.)

         On April 28, 2018, pursuant to standard procedures, Jones went through “intake” where

 his medical history was obtained by a registered nurse and subsequently reviewed by Dr.

 Jamaludeen. (Id. ¶ 5; see also ECF No. 37–3, at 1–11.) On Jones’s “intake” assessment form,

 “he reported his ‘stomach was in knots’ and that he was withdrawing from various substances.”

 (Jamaludeen Decl. ¶ 5.) 7 Specifically, Jones reported that he was a daily heroin user and that he

 had last used that morning. (Id.) Jones was placed on a “detox protocol,” which included

 “careful observation.” (Id.)

         On August 10, 2018, Jones first reported to Dr. Jamaludeen that he had a “knot on [his]

 stomach” that appeared during a bowel movement. (Id. ¶ 6.) Dr. Jamaludeen diagnosed Jones

 with a reducible hernia. (Id.) Dr. Jamaludeen avers that, while uncomfortable, a reducible

 hernia does not constitute a medical emergency and poses only a danger to a patient when the

 hernia becomes “incarcerated” or “strangulated.” (Id. at 2 n.1.) Conservative treatment is the

 only thing that is needed for a reducible hernia. (Id.) Dr. Jamaludeen prescribed Jones Tylenol


         7
           Except as otherwise specifically noted, the Court omits citations to medical records in
 the citations to Dr. Jamaludeen’s Declaration.

                                                  7
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 8 of 17 PageID# 345



 and Motrin for discomfort related to the hernia. (Id. ¶ 6.) The following day, Jones refused the

 medication prescribed to him for his discomfort. (Id. ¶ 7.)

         Over the following months, Jones was seen numerous times in the medial unit. (Id. ¶ 8.)

 On September 6, 2018, he was seen for cold symptoms. (Id.) On September 10, 2018, he was

 seen for athlete’s foot. (Id.) On October 30, 2018, and November 19, 2018, he was seen for cold

 symptoms. (Id.) Jones did not report any issues related to his hernia at these four appointments.

 (Id.)

         On November 28, 2018, Jones went back to the medical unit and reported mild pain

 associated with his hernia. (Id. ¶ 9.) The hernia was not strangled at that time. (Id.) Jones did

 not wish for Dr. Jamaludeen to reduce the hernia. 8 (Id.)

         On December 15, 2018, Jones was again seen for cold symptoms. (Id. ¶ 10.) Jones did

 not complain of problems related to his hernia at that time. (Id.).

         On December 27, 2018, Dr. Jamaludeen saw Jones about his hernia. (Id. ¶ 11.) The

 hernia was not incarcerated and was reducible. (Id.) Jones was not in any acute distress at this

 time. (Id.)

         On January 2, 2019, Jones was brought to the medical unit with complaints of severe pain

 from his hernia. (Id. ¶ 12.) This was the first time that Jones had described the pain as “severe.”

 (Id.) Dr. Jamaludeen examined Jones and determined that the hernia was tender to palpation and

 immediately sent Jones to the emergency department at Sentara Princess Anne Hospital. (Id.)




         8
          “The standard treatment for a reducible hernia is to reduce the bulge. This is done by
 having the patient lie down and pushing firmly on the protrusion. At times a hernia may reduce
 without any external pressure.” See Ellerbe v. United States, No. CIVA60422944HFF–WMC,
 2005 WL 5337796, at *3 (D.S.C. Nov. 2005) (citations omitted).

                                                  8
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 9 of 17 PageID# 346



        Jones was treated at the hospital and released that same day. (Id. ¶ 13.) The healthcare

 providers at the hospital determined that there was no obstruction or gangrene in Jones’s bowel.

 (Id.) At discharge, Jones was given medication for stool softening/constipation problems. (Id.)

        Dr. Jamaludeen saw Jones the next day. (Id. ¶ 14.) Jones “reported that a CT scan had

 shown that his bowel had been ‘full of feces.’” (Id.) Dr. Jamaludeen’s assessment revealed that

 Jones’s bowel was now easily-reducible. (Id.) Dr. Jamaludeen prescribed Jones two

 medications to help prevent constipation: Colace and Milk of Magnesia. (Id.) On multiple

 subsequent days, Jones refused these “important medications.” (Id. ¶ 15.)

        On February 8, 2019, Jones had his first appointment with PA Cartwright. (Cartwright

 Decl. ¶ 7.) Jones asked that PA Cartwright refill his prescriptions for Tylenol and Motrin. (Id.)

 PA Cartwright complied with his request. (Id.)

        On February 10, 2019, Jones placed a sick call. (Jamaludeen Decl. ¶ 16.) Jones reported

 that his hernia had gotten “larger” and was “inflamed with more pain.” (Id.)

        On February 14, 2019, Jones was seen by PA Cartwright. (Cartwright Decl. ¶ 8.) This

 was the second, and final, time that she provided medical care for him. (Id.) PA Cartwright’s

 assessment of Jones found that he had no acute distress, he was able to walk with a normal gait,

 and the hernia was reducible. (Id.) PA Cartwright ordered a hernia truss for Jones to support the

 hernia. (Id.) PA Cartwright also recommended that Jones be added to the “‘roundtable’

 discussion list, so that his case could be discussed with other healthcare providers in the medical

 department.” (Id.)

        Jones continued to refuse the medications that Dr. Jamaludeen had prescribed for him to

 manage his bowel issues. (Jamaludeen Decl. ¶ 17.) On March 16, 2019, Jones was seen in the

 medical unit by a nurse practitioner when he reported severe pain from his hernia. (Id. ¶ 18.) An

 assessment revealed the hernia was not incarcerated. (Id.) Activity restrictions were reviewed

                                                  9
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 10 of 17 PageID# 347



 with Jones and recommended. (Id.) The following day, Jones placed another sick call request

 indicating that the pain was worse, and the hernia was protruding more. (Id. ¶ 19.)

        On March 21, 2019, Dr. Jamaludeen saw Jones. (Id. ¶ 20.) While the pain appeared to

 be worsening, the assessment still revealed a non-strangulated hernia. (Id.) Due to Jones’s

 “prior problem with constipation leading to the incarceration of the hernia and the need to avoid

 straining,” Dr. Jamaludeen doubled the strength of Jones’s Milk of Magnesia prescription and

 encouraged Jones to use it to prevent further issues. (Id.) In addition to addressing Jones’s

 “discomfort and its sequela,” Dr. Jamaludeen ordered a cane for Jones to assist him with

 walking. (Id. ¶ 21.) Despite Dr. Jamaludeen stressing to Jones the importance of taking the stool

 softeners, Jones did not always take his medications. (Id. ¶ 22.)

        On April 8, 2019, Jones came to the medical unit and reported severe pain from his

 hernia. (Id. ¶ 23.) Dr. Jamaludeen examined him. (Id.) The hernia remained reducible.

 (Id. ¶ 24.) However, due to Jones’s continued complaints of pain, that day, Dr. Jamaludeen

 requested an outside surgical consult to be set up for the “first available” time. (Id. ¶¶ 23, 24)

        On May 11, 2019, Jones returned to the medical unit with reports of pain. (Id. ¶ 25.) He

 was seen by nurse at that time. (Id.) On May 13, 2019, Dr. Jamaludeen saw Jones again. (Id.)

 At that time, Jones’s hernia was still reducible and Dr. Jamaludeen prescribed Jones Tylenol and

 Motrin for discomfort. (Id. ¶ 25.) On June 14, 2019, Jones was transferred from VBCC to

 Nottaway Correctional Center. (Id. ¶ 26.)

        Cpl. Parris is a deputy employed by the Virginia Beach Sheriff’s Office. (Parris Aff. ¶ 1.)

 Cpl. Parris has no medical training and no authority over medical personnel or medical decisions.

 (Id. ¶ 2.) She supervises non-medical deputies working in the medical department. (Id. ¶ 3.)

 Cpl. Parris has no knowledge of, or input into, decisions regarding inmate medical needs, care, or

 treatment. (Id. ¶ 4.) Cpl. Parris had no knowledge of, or involvement in, the medical decisions

                                                  10
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 11 of 17 PageID# 348



 relating to the care and treatment of Jones and his hernia, including whether or when he would be

 a candidate for surgery. (Id. ¶ 6.) If Dr. Jamaludeen or another jail medical provider called to

 ask for information regarding the length of an inmate’s sentence, and Cpl. Parris was near a

 computer, where she could access the records, she would check the record and simply relay that

 information to the doctor. (Id. ¶ 5.)

                                            III. Analysis

        In order to survive summary judgment for a claim under 42 U.S.C. § 1983, a plaintiff

 must “affirmatively show[] that the official charged acted personally in the deprivation of the

 plaintiff’s rights.” Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (quoting Vinnedge v.

 Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). The Eighth Amendment imposes a duty on prison

 officials to “provide humane conditions of confinement . . . [and] ensure that inmates receive

 adequate food, clothing, shelter, and medical care.” Farmer v. Brennan, 511 U.S. 825, 832

 (1994). “To that end, a prison official’s deliberate indifference to serious medical needs of

 prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

 Amendment.” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (internal quotation marks

 and citation omitted).

        To establish an Eighth Amendment violation, Jones must demonstrate that Dr.

 Jamaludeen, PA Cartwright, or Cpl. Parris acted with deliberate indifference to his serious

 medical needs. See Brown v. Harris, 240 F.3d 383, 388 (4th Cir. 2001). Prisoners alleging that

 they have been subjected to unconstitutional conditions of confinement must satisfy the Supreme

 Court’s two-pronged test set forth in Farmer v. Brennan. Id. Accordingly, to survive a motion

 for summary judgment on an Eighth Amendment claim, a plaintiff must demonstrate: (1) that

 objectively the deprivation suffered or harm inflicted was “‘sufficiently serious,’ and, (2) that

 subjectively the prison officials acted with a ‘sufficiently culpable state of mind.’” Johnson v.

                                                  11
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 12 of 17 PageID# 349



 Quinones, 145 F.3d 164, 167 (4th Cir. 1998) (quoting Wilson v. Seiter, 501 U.S. 294, 298

 (1991)) (emphasis added). For the objective prong, a plaintiff must show a serious medical need.

 Scinto, 841 F.3d at 225. A medical need is “serious” if it “has been diagnosed by a physician as

 mandating treatment or one that is so obvious that even a lay person would easily recognize the

 necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (quoting

 Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

         The subjective prong of a deliberate indifference claim requires the plaintiff to

 demonstrate that a particular defendant actually knew of and disregarded a substantial risk of

 serious harm to his person. See Farmer, 511 U.S. at 837. “Deliberate indifference is a very high

 standard—a showing of mere negligence will not meet it.” Grayson v. Peed, 195 F.3d 692, 695

 (4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)).

         [A] prison official cannot be found liable under the Eighth Amendment for denying
         an inmate humane conditions of confinement unless the official knows of and
         disregards an excessive risk to inmate health or safety; the official must both be
         aware of facts from which the inference could be drawn that a substantial risk of
         serious harm exists, and he must also draw the inference.

 Farmer, 511 U.S. at 837. Farmer teaches “that general knowledge of facts creating a substantial

 risk of harm is not enough. The prison official must also draw the inference between those

 general facts and the specific risk of harm confronting the inmate.” Johnson v. Quinones, 145

 F.3d 164, 168 (4th Cir. 1998) (citing Farmer, 511 U.S. at 837). Thus, to survive a motion for

 summary judgment under the deliberate indifference standard, a plaintiff “must show that the

 official in question subjectively recognized a substantial risk of harm. . . . [and] that the official

 in question subjectively recognized that his actions were ‘inappropriate in light of that risk.’”

 Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (quoting Rich v. Bruce, 129

 F.3d 336, 340 n.2 (4th Cir. 1997)).



                                                   12
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 13 of 17 PageID# 350



        In evaluating a prisoner’s complaint regarding medical care, the Court is mindful that

 “society does not expect that prisoners will have unqualified access to health care” or to the

 medical treatment of their choosing. Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citing Estelle,

 429 U.S. at 103–04). Absent exceptional circumstances, an inmate’s disagreement with medical

 personnel with respect to a course of treatment is insufficient to state a cognizable constitutional

 claim. See Wright, 766 F.2d at 849 (citing Gittlemacker v. Prasse, 428 F.2d 1, 6 (3d Cir. 1970)).

        A. Claim One – Dr. Jamaludeen

        In Claim One, Jones alleges that Dr. Jamaludeen acted with deliberate indifference to

 Jones’s serious medical needs when he failed to provide proper medical care for Jones’s hernia.

 As discussed below, Jones fails to establish that Dr. Jamaludeen actually knew of and

 disregarded a serious risk of harm to Jones.

        The record establishes that Jones received a great deal of medical care from Dr.

 Jamaludeen to address both his hernia and his various ongoing complaints of pain and

 discomfort. Dr. Jamaludeen treated Jones for his reducible hernia, and prescribed medicine for

 pain and discomfort, as well as medicine to treat the related issue of constipation, which

 aggravated Jones’s hernia. (Jamaludeen Decl. ¶¶ 6, 9, 11, 12, 14, 17, 20, 21, 22, 23, 25.)

 Dr. Jamaludeen also provided Jones with a cane to help him. (Id. ¶ 21.) However, on at least

 one occasion, Jones refused to allow Dr. Jamaludeen to reduce his hernia. (Id. ¶ 9.) Similarly,

 Jones was inconsistent, at best, when it came to taking the various medications that Dr.

 Jamaludeen prescribed for him. (Id. ¶¶ 7, 15, 17, 20, 22.) When Jones’s hernia appeared “tender

 to palpitation,” Dr. Jamaludeen “immediately sent him” to the hospital. (Id. ¶ 12.) After Jones’s

 brief trip to the hospital, Dr. Jamaludeen followed up with him “the next day” and assessed his

 hernia to now be easily reducible. (Id. ¶ 14.) A CT scan had shown Jones’s bowel to be “full of

 feces,” and Dr. Jamaludeen prescribed Jones Colace and Milk of Magnesia to help prevent

                                                  13
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 14 of 17 PageID# 351



 constipation. (Id.) Jones refused these “important medications.” (Id. ¶ 15.) Despite the fact

 that Jones’s hernia remained reducible, Dr. Jamaludeen ultimately requested an outside surgical

 consult due to Jones’s continued complaints of pain. (Id. ¶¶ 23, 24.)

        To the extent Jones was not satisfied with medications prescribed by Dr. Jamaludeen for

 his pain or his constipation, there is no evidence indicating that Dr. Jamaludeen was deliberately

 different to Jones’s pain or discomfort in this regard. Snipes v. DeTella, 95 F.3d 586, 592 (7th

 Cir. 1996) (“Whether and how pain associated with medical treatment should be mitigated is for

 doctors to decide free from judicial interference, except in the most extreme situations.”). This

 case does not represent the sort of “extreme” circumstances that would necessitate judicial

 interference in the realm of medicinal pain management. C.f. Martinez v. Mancusi, 443 F.2d

 921, 924–25 (2d Cir. 1970) (granting relief when doctor forced prisoner to walk out of hospital

 without hospital ordered pain medication and stand for meals after plaintiff had leg surgery for

 which hospital specialist had ordered plaintiff to lie flat and not to walk).

        To the extent that Jones was displeased with Dr. Jamaludeen’s decision to not seek a

 surgical consult sooner than he did, there is likewise no evidence indicating that Dr. Jamaludeen

 was deliberately indifferent to Jones’s condition in this regard either. Jones had a reducible

 hernia. (Jamaludeen Decl. ¶ 6.) A reducible hernia is not a medical emergency. (Id. at 2 n.1.)

 A reducible hernia only poses a danger to patients when they become “incarcerated” or

 “strangled.” (Id.) Conservative treatment is the only thing that is needed for a reducible hernia.

 (Id.) The record makes clear that Dr. Jamaludeen closely monitored Jones’s condition to

 determine whether his hernia became “incarcerated” or “strangled.” (Id. at 1–5.) In the absence

 of any evidence to the contrary, the Court can find no fault with Dr. Jamaludeen’s decision not to

 seek a surgical consult any sooner than he did. Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir.

 1977) (the right to medical treatment is limited that which is medically necessary and not “that

                                                   14
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 15 of 17 PageID# 352



 which may be considered merely desirable”); Wright, 766 F.2d at 849 (absent extraordinary

 circumstances a disagreement between an inmate and medical staff about a course of treatment

 does not support a cognizable constitutional claim).

        Overall, the uncontroverted evidence establishes that Dr. Jamaludeen was not deliberately

 indifferent to Jones’s hernia or his related pain and discomfort. Brown, 240 F.3d at 389 (“[A]n

 official who responds reasonably to a known risk has not ‘disregard[ed] an excessive risk to

 inmate health or safety,’ and has therefore not acted with deliberate indifference.” (second

 alteration in original) (quoting Farmer, 511 U.S. at 837)). Undoubtedly, Jones’s lack of

 cooperation with Dr. Jamaludeen’s directives negatively impacted the prognosis of his hernia,

 especially insofar as he did not regularly take his prescribed medicines. In sum, Jones fails to

 establish that Dr. Jamaludeen subjectively recognized a serious risk of harm to Jones and chose

 to ignore that risk. Farmer, 511 U.S. at 837. Accordingly, Claim One will be DISMISSED.

        B. Claim Two – PA Cartwright

        In Claim Two, Jones alleges that PA Cartwright acted with deliberate indifference to

 Jones’s serious medical needs when she failed to provide proper medical care for Jones’s hernia.

 As discussed below, Jones fails to establish that PA Cartwright actually knew of and disregarded

 a serious risk of harm to Jones.

        The record establishes that Jones had only two interactions with PA Cartwright.

 (Cartwright Decl. ¶¶ 7, 8, 9.) Despite their limited interactions, Jones received a significant

 amount of medical care from PA Cartwright. (Id.) During their first encounter, Jones asked PA

 Cartwright to refill his prescriptions for Tylenol and Motrin. (Id. ¶ 7.) PA Cartwright satisfied

 Jones’s request. (Id.) In their second encounter, PA Cartwright assessed Jones and determined

 that he was not in acute distress, he was able to walk with a normal gait, and his hernia was

 reducible. (Id. ¶ 8.) PA Cartwright ordered a hernia truss for Jones to support his hernia. (Id.)

                                                  15
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 16 of 17 PageID# 353



 Finally, she recommended that Jones be placed on the “roundtable” discussion list so that his

 case could be discussed with other healthcare providers at the facility. (Id.)

        The record shows that Jones’s claim against PA Cartwright is even more attenuated than

 his claim against Dr. Jamaludeen. In his first interaction with PA Cartwright, Jones was given

 exactly what he had requested. In the second interaction, Jones appears to have received

 reasonable medical care under the circumstance that were known at the time. Overall, the

 uncontroverted evidence establishes that PA Cartwright was not deliberately indifferent to

 Jones’s hernia or his related pain and discomfort. See Brown, 240 F.3d at 389. Jones has failed

 to establish that PA Cartwright acted with deliberate indifference to any of Jones’s serious

 medical needs. Accordingly, Claim Two will be DISMISSED.

        C. Claim Three – Cpl. Parris

        In Claim Three, Jones alleges that Cpl. Parris acted with deliberate indifference to

 Jones’s serious medical needs when she failed to “fast-track” Jones’s transfer to the VDOC, so

 that he could receive surgery for his hernia on an expediated basis. As discussed below, Jones

 fails to establish that Cpl. Parris actually knew of and disregarded a serious risk of harm to Jones.

        The record establishes that Cpl. Parris is a deputy employed by the Virginia Beach

 Sheriff’s Office. (Parris Aff. ¶ 1.) She has no medical training and no authority over medical

 personnel or medical decisions. (Id. ¶ 2.) Cpl. Parris had no knowledge of, or involvement in

 the medical decisions relating to the care and treatment of Jones and his hernia, including

 whether or when he would be a candidate for surgery. (Id. ¶ 6.)

        Jones has failed to put forth any evidence to refute Cpl. Parris’s sworn statement that she

 had no knowledge of, or involvement in, the medical decisions relating to Jones’s medical care

 and treatment. To the extent that Cpl. Parris even knew that Jones had a hernia, on the record

 before the Court, Cpl. Parris would be “justified in believing that [Jones] [was] in [the] capable

                                                  16
Case 3:19-cv-00310-MHL-RCY Document 51 Filed 09/08/20 Page 17 of 17 PageID# 354



 hands” of Dr. Jamaludeen. See Iko, 535 F.3d at 242 (noting that non-medical prison official will

 generally be justified in concluding that the prisoner “is in capable hands” when receiving care

 from a medical expert). Thus, Jones has failed to establish that Cpl. Parris was deliberately

 indifferent to Jones’s medical needs. Accordingly, Claim Three will be DISMISSED.

                                          IV. Conclusion

        For the foregoing reasons, the Parris Motion for Summary Judgment (ECF No. 22) and

 the Jamaludeen/Cartwright Motion for Summary Judgment (ECF No. 36) will be GRANTED.

 Cpl. Parris’ Motion to Consolidate (ECF No. 26) will be DENIED AS MOOT. Claims One,

 Two, and Three and the action will be DISMISSED.

        An appropriate Order will accompany this Memorandum Opinion.
                                                             p



                                                                                /s/
                                                                                //ss/
                                                              M.. Hannah Lauck
                                                              M
                                                              United
                                                              U  i dSStates Di
                                                                            District
                                                                                 i JJudge
                                                                                      d

 Date: September 8, 2020
 Richmond, Virginia




                                                 17
